Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant’s proposed amendments filed 01/14/2021 has been entered. Applicant's arguments have been entered and fully considered, but they are not persuasive for reasons set below.
Applicants primarily argue:
“Watanabe fails to teach or suggest the attendant advantages associated with using a silicon carbide powder that meets the claimed D90 upper range limitations of 150 µm, as demonstrated by the results shown in Table 1 of the present specification. 
For instance, the joining material of Comparative Example 4 includes silicon carbide powder having a D90 of 160.0 µm (which does not meet claim 1), resulting in the silicon carbide-based honeycomb structure having a joining strength and Young’s modulus that is less than the joining strength and Young’s modulus if the silicon carbide-based honeycomb structures of Examples 1-15, which are each formed with a joining material that includes a silicon carbide powder having a D90 in the range of 4 to 150 µm, as now recited in claim 1. In fact, a person of ordinary skill in the art would have recognized that Comparative Example 4 shown in Table 1 of the present specification would have been similar to joining materials D (Example 3) and E (Example 4), which have a D90 of 215 µm and 815 µm, respectively (see Watanabe, Tables 1 and 2). Clearly, that person would have understood that joining materials D and E demonstrate that Watanabe fails to teach or suggest that, in order to form a honeycomb structure with a good balance between joining strength and Young’s modulus, it is necessary for the silicon carbide powder included in the joining material to have a D90 in the now claimed range of 4 to 150 µm (see present specification, paragraph [0026], for example).”
Remarks, p.5-6
The examiner respectfully traverses as follows:
	It is noted that Masukawa et al. (US 2009/0011178) (Masukawa) does not explicitly teach the SiC powder has a D90 from 4 to 150 µm, as now recited in claim 1.
	Watanabe teaches a bonding material for a honeycomb structure and the honeycomb structure bonded with the bonding material ([0009]). The silicon carbide particles have D10 of 
	As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	The Applicant argues “the joining material of Comparative Example 4 includes silicon carbide powder having a D90 of 160.0 µm (which does not meet claim 1), resulting in the silicon carbide-based honeycomb structure having a joining strength and Young’s modulus that is less than the joining strength and Young’s modulus if the silicon carbide-based honeycomb structures of Examples 1-15”, however, the D50 for Comparative Example 4 is also outside the claimed range of the average particle diameter D50 of claim 1, therefore, it is unclear if the lesser joining strength and Young’s modulus is a result of the D50, D90 or a combination of both.
	Absent evidence to the contrary, it is the examiners position it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, given that Watanabe teaches a range of D90 that overlaps the presently claimed range and motivation to combine (i.e., to provide a bonding material having improvement of flow properties as well as water-holding properties and increase heat conductivity in the bonding material slurry), to have selected from the overlapping portion of the range taught by Watanabe, because overlapping ranges have been held to establish prima facie obviousness. 
/M.O./Examiner, Art Unit 1784 

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784